Title: To Thomas Jefferson from William Russell, 18 April 1824
From: Russell, William
To: Jefferson, Thomas

Sir, New Haven, 18th Apl 1824.You will, I hope, pardon the liberty which I take in introducing myself to your notice, when I mention that I am not acquainted with any person in this vicinity, who, to my knowledge, could favor me with an introduction.I am a native of Scotland. My education was acquired at the grammar school and the college of Glasgow. A reverse in the pecuniary circumstances of my father, and a predilection of my own for the political institutions of the U.S., made it desirable for me to begin business in this country, rather than in Scotland. Accordingly, I came to America about 6 years ago. Since that time, I have lived principally in the southern states; traveling occasionally to the North. The profession to which I have devoted myself for life, is that of teaching; and, as I feel a great interest in every thing connected with education, I have used the freedom of introducing myself to you, sir, for the purpose of making a few statements, which, besides being servicable to my own views in life, may be conducive to the prosperity of the university of Charlottesville. I cannot but look with high expectations to the liberal and magnificent plan on which the state of Virginia has founded that institution; and, contemplating the rise of the Virginian university, I have of late been led to reflect more than usual, on a subject which has often occupied my thoughts, since my landing in this country,—the systems of instruction which are adopted in this country, and those which prevail in Europe. On neither side of the Atlantic do the candid say that they have found perfection; and on neither side is there any system in use, which is so deficient as prejudice represents; but on both sides we can see, in plans which are, on the whole, excellent, much that certainly requires reformation.What strikes my mind as the prominent defect in education, as it exists in this country, is the state of the preparatory schools. There has not, it is true, been a total neglect in the arrangement of institutions of this class; nor are the minds of most people altogether unimpressed with a conviction, that it is to preparatory schools, that we are to look for the secret, if it may be so called, of good education. But from one circumstance or other, we are still left to see defects such as the following: 1st Both the theory and the practice of instruction are different in the school, or academy, and in the college, for which the learner is preparing. 2d All the branches of preparatory education are taught by one or two teachers, and are therefore taught superficially. 3d A pupil is sometimes removed from one academy, or school, and placed at another, before his preparatory course is finished. Besides these, there are many disadvantage of the same kind, which have no doubt presented themselves to your own mind in reflecting on this subject.—Students who have passed through this crude and miscellaneous sort of preparation, come under the charge of a professor at college, in a condition which is in some respects as bad as total ignorance itself; so that the professor must, instead of leading them on to the higher branches of science, spend much of his time, in the hopeless task of endeavoring to eradicate error which has been stamped deep by first impression. This want of reasonable instruction remains visible through the whole college course, and, in fact, through life.Some of these evils can, it is true, be remedied by a preparatory school, formed for the exclusive purpose of being introductory to a particular college. But to remove all the common defects of preparatory instruction, more is required, than is now attended to, in schools of this kind. A preparatory academy should not, it seems to me, be thrown under the general superintendence of a principal, or head teacher, but should be arranged so as to allot every important branch of instruction to a separate teacher, who should teach his department on the plan, and under the control, of the college-professor of that department. This arrangement would receive its full effect from a regulation of this kind,—that no youths should be admitted to the college, or university, but such as had passed through the preparatory school. A law of this kind will, I am persuaded, be found to be the vital principle of thorough education, and of a flourishing university.—The case is now completely reversed. The professor of college begins his labors, with the unspeakable advantage of knowing and approving every point, both of theory and of practice, by which the pupil’s mind has advanced in the acquirements of literature or of science; and the professor’s own course of instruction thus becomes the systematic and graceful finish of the structure which, from its foundation upward, has been planned by himself, and executed under his own eye.—To arrange a preparatory school in the way which has been suggested, would have a powerful influence on the pupils of the schools: they would be brought occassionally under the notice of the professors of college, a circumstance which would not only be a great incitement to youthful exertion, but would tend to ingraft early, that respect for those officers, which will afterwards become a silent, but powerful, law of order and docility. The teachers of the school would,  equally with their pupils, be benefited by the arrangement suggested: they would be exempted from one of the most disheartening discouragements of teaching—unappreciated effort, and would have their labors alleviated and incited by the countenance of the professors. The officers of the university would derive equal advantage from such a plan: they would have it fully in their power to see that the theory of early initiation corresponded with their own development of the higher departments of science, and would commence the college-course, with the important advantage of an acquaintance with the character and the talents of their students. There would thus be an action and reaction, through all the departments of the university, which would facilitate all its operations, elevate its name, and perpetuate its usefulness. The effect of such an arrangement as I have mentioned, would, perhaps, be as fully felt in the discipline of the university. If it is true that it is very disadvantageous to colleges to be under the necessity of admitting students who have been accustomed to various forms of discipline, and some who have been accustomed to perhaps none; it is no less true, that a college, possessing a preparatory school, arranged as I have mentioned, would have the best possible security against disorder, in the circumstance of all its students having, for years, been trained up under the superintendence of its own officers, and would secure its discipline, by that affectionate respect for the professors, which, for the extent and the permanence of its influence, is a thousand times preferable to any array of laws, or to any rigor of discipline, which can ever be adopted.Under these impressions of the importance of preparatory schools, I have long wished to obtain a situation in an institution of that kind, so arranged that I might devote myself to those branches of education, which have hitherto occupied me: these are Grammar, Composition, Elocution, Declamation, and extemporaneous Speaking,—all the branches, in short, which ought to be included under Rhetoric and Oratory.—Should the preparatory academy of the Virginian university, be arranged on the plan of separate instruction, in the different departments of education, I should consider the situation of instructor in the branches I have mentioned, as an appointment which it would be my highest ambition to honor, by an indefatigable discharge of its duties. A salary competent to the decent support of myself and my family, would be a sufficient compensation. With regard to my qualifications for instructing in the above branches, I would refer to the Rev. Chauncey A. Goodrich, professor of Rhetoric and Oratory, in the college here; or to the Board of Trustees of the Chatham Academy, (Savanna, Geo.,) where I taught, for the greater part of two years—having the charge of the academy during the latter year.—If such a situation as I have mentioned could be obtained at Charlottesville, I should be happy to be honored with information, as I shall otherwise prepare for a change of my present situation, about the middle of next July.Along with this letter, I have forwarded a copy of a pamphlet on education. I will improve the first opportunity of transmitting a copy of my Grammar of Composition, and, at the same time, an initiatory Latin Grammar now in the press.With the profoundest respect, I am, Sir, your obedient servant,Wm Russell.